      Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 1 of 46 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
SUNG D. KIM,                                                         Docket No.: cv-19-3264

                                   Plaintiff,

                 -against-

COUNTY OF NASSAU, and NASSAU COUNTY                                  COMPLAINT
POLICE DEPARTMENT, FORMER ACTING
POLICE COMMISSIONER THOMAS KRUMPTER,
in his individual and official capacity, SERGEANT
TARA COMINSKEY, and POLICE OFFICER BRIAN
MONK,

                                    Defendants.                      JURY TRIAL IS DEMANDED
-----------------------------------------------------------------X

        PLAINTIFF, SUNG D. KIM, by and through his attorneys, The Law Offices of Frederick

K. Brewington, as and for his Complaint as of right against the Defendants COUNTY OF NASSAU,

NASSAU COUNTY POLICE DEPARTMENT, THOMAS KRUMPTER (Former Acting Police

Commissioner), SERGEANT TARA COMINSKEY, and POLICE OFFICER BRIAN MONK,

respectfully sets forth:

                                     PRELIMINARY STATEMENT

        1.       This is a civil action seeking monetary relief (including humiliation, embarrassment,

past and on going economic loss), injunctive relief, declaratory judgment, compensatory and punitive

damages, disbursements, costs and fees for violations of the Plaintiffs’ rights, brought pursuant to

42 U.S.C. § 1981, 42 U.S.C. § 1983, 2nd Amendment and the Equal Protection Act of the 14th

Amendment to the United States Constitution, Article 15 of the Executive Law of the State of New

York (Human Rights Law) Section 290 and 296, and award of attorney’s fees/cost pursuant to 42

U.S.C. § 1988.
      Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 2 of 46 PageID #: 2



        2.      In this action, Plaintiff, who is a retired Police Officer of the Nassau County Police

Department, seeks declaratory and injunctive relief and damages, arising from the intentional actions

of the Defendants in violating Plaintiff’s rights, denying equal and proper treatment and

discriminating against him because of his Asian race and Korean national origin, as a result of the

Defendants failing/refusing to provide equal treatment, failing to provide due process, failing to

honor Plaintiff’s rights to bear or carry arms and in doing so, preventing the issuance of hand

gun/pistol licenses and denying “good guy” letters to Plaintiff, due to his race and national origin,

and for the retaliatory employment practices, forced resignation, and for creating a hostile work

environment.

        3.      Plaintiff alleges that Defendants COUNTY OF NASSAU and NASSAU COUNTY

POLICE DEPARTMENT negligently, wantonly, recklessly, intentionally and knowingly sought to

and did wrongfully deprive Plaintiff of, inter alia: [1] His job as a Police Officer at the Nassau

County Police Department; [2] his freedom to complain of harassment and discrimination without

retaliation; [3] his 14th Amendment right; [4] the terms, conditions and privileges of his citizenship;

[5] his freedom to wilfully retire and/or to quit working in his assigned role at Nassau County Police

Department; [6] his right to be free from discrimination; [7] his right to be treated equally regardless

of Plaintiff’s race/color and national origin; and [8] personal safeties, through unlawful violation of

laws, violation of rules, differential treatment, discrimination, retaliation, harassment on the basis

of race/color and national origin.

        4.      Defendants herein purposefully and intentionally sought to deprive Plaintiff of, inter

alia: [1] rights to be issued permits/licenses to own, possess and/or carry hand guns and/or pistols;

[2] rights to good faith determination as to his respective rights to carry arms; [3] rights afforded his


                                                   2
      Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 3 of 46 PageID #: 3



as a retiring member of the Nassau County Police Department; [4] his right to equal protection

and/or to be free of discrimination and retaliation based upon his protected classes; [5] rights to

property and ability to provide personal safety for himself; [6] right to due process; [7] right to be

free from limitations being placed on his ability to earn additional income; [8] his right to a fair,

equal, and good faith determination as to his employment and/or suspension status; [9] his right to

a good faith determination as to disciplinary actions leveled against him.

       5.      Said acts were done knowingly with the consent and condonation of the COUNTY

OF NASSAU, NASSAU COUNTY POLICE DEPARTMENT, and FORMER ACTING POLICE

COMMISSIONER THOMAS KRUMPTER with the express purpose of harming Plaintiff,

infringing upon Plaintiff’s property rights, retaliating against Plaintiff for belonging to a protected

class of individuals who are of the Asian race and a Korean national origin, removing Plaintiff from

the same level as other police officers and employees at Nassau County Police Department,

retaliating against Plaintiff for complaining about harassment and discriminatory treatment; and

violating Plaintiff’s rights as protected by the United States and New York State Constitutions, and

federal and state statutes, rules and regulations.

                                 JURISDICTION AND VENUE

       6.      The jurisdiction of this Court is invoked under 28 U.S.C. §§1331 and 1343.

       7.      Venue herein is proper under 28 U.S.C. § 1391(b); the cause of action arose in the

Eastern District of New York - specifically, in Nassau County.

       8.      This Complaint is being brought pursuant to 42 U.S.C. §§ 1981, 1983, 2nd

Amendment and the Equal Protection Act of the 14th Amendment to the United States Constitution

the Equal Protection Act of the 14th Amendment to the United States Constitution, Article 15 of the


                                                     3
     Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 4 of 46 PageID #: 4



Executive Law of the State of New York (Human Rights Law) Section 290 and 296, and for

employment discrimination by Defendants on the basis of race and color and national origin

                                             PARTIES

       9.      SUNG D. KIM, (hereinafter either “Mr. Kim” or “Plaintiff”) is an Asian American

man of South Korean ancestry, and is a citizen of the United States and resident of the State of New

York. Plaintiff was employed and/or formerly employed by Defendants COUNTY OF NASSAU in

the NASSAU COUNTY POLICE DEPARTMENT as a Police Officer at all times relevant to the

Complaint. Plaintiff suffered and/or was caused to suffer humiliation, retaliation, discrimination and

physical and emotional injuries to his hand while employed with Defendants.

       10.     Upon information and belief, Defendant COUNTY OF NASSAU (hereinafter

"COUNTY") is a duly constituted municipal corporation of the State of New York. Upon

information and belief, the COUNTY formed and has direct authority over several individual

departments including Defendant NASSAU COUNTY POLICE DEPARTMENT. The

aforementioned department and/or the employees, agents or representatives of said department are

directly involved in violations that are at issue in this Complaint.

       11.     During all times relevant in this Complaint the Defendant, NASSAU COUNTY

POLICE DEPARTMENT (hereinafter “NCPD”) is a department and/or agency of COUNTY

operating as part of the COUNTY. Upon information and belief, the NCPD oversees, maintains,

manages/supervises, and controls several units, bureaus and employees, including but not limited

to the individual Defendants FORMER ACTING POLICE COMMISSIONER THOMAS

KRUMPTER, SERGEANT TARA COMINSKEY and POLICE OFFICER BRIAN MONK.

       12.     Defendant THOMAS KRUMPTER (former Acting Police Commissioner),

(hereinafter “KRUMPTER”) at all times relevant to this complaint, served as Police Commissioner


                                                  4
     Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 5 of 46 PageID #: 5



of the NCPD. Upon information and belief, Defendant KRUMPTER is a decision maker and

policymaker within the COUNTY. Defendant KRUMPTER is charged with the duties of overseeing

the Nassau County Police Department’s employees and employee-management relations. Said

Defendant also had the authority and power to impact and/or affect some aspect of Plaintiff’s

compensation, terms, conditions, benefits and/or privileges of employment and employment status

within the NCPD and was acting under the color of law, policies, customs, and usages of the State

of New York and/or COUNTY, acting in his individual and official capacity.

       13.     Upon information and belief, during all times relevant to this Complaint, Defendant

SERGEANT TARA COMINSKEY was and is a citizen and resident of the State of New York; at

all times herein mentioned was an Officer and the Equal Employment Officer employed by the

COUNTY, under the direction of NASSAU COUNTY POLICE DEPARTMENT, FORMER

ACTING POLICE COMMISSIONER THOMAS KRUMPTER and COUNTY, and was acting

under the color of policies, customs, and usages of the State of New York and/or COUNTY, acting

in her individual and official capacity.

       14.     Upon information and belief, during all times relevant to this Complaint, Defendant

POLICE OFFICER BRIAN MONK was and is a citizen and resident of the State of New York; at

all times herein mentioned was a Police Officer employed by the COUNTY, under the direction of

NASSAU COUNTY POLICE DEPARTMENT, FORMER ACTING POLICE COMMISSIONER

THOMAS KRUMPTER and COUNTY, and was acting under the color of policies, customs, and

usages of the State of New York and/or COUNTY, acting in his individual and official capacity.

                                    STATEMENT OF FACTS

       15.     Sung D. Kim, Plaintiff, who is an Asian-American of South Korean ancestry, began

his employment with Defendants County and NCPD on March 11, 2005 as a Police Officer.

                                                5
      Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 6 of 46 PageID #: 6



        16.     Prior to Mr. Kim’s employment at the NCPD 5th Precinct, Mr. Kim was employed

for eight (8) years with the New York City Police Department. Hence, there were no questions as

to Plaintiff’s qualifications regarding his ability to perform his job and at all times during his tenure

with the COUNTY OF NASSAU and the NASSAU COUNTY POLICE DEPARTMENT, Mr. Kim

performed his duties in an exemplary fashion.

        17.     Mr. Kim provided consistent satisfactory performance and service as a professional

through the entirety of his twelve (12) year tenure as a NCPD Police Officer.

        18.     From the time of Mr. Kim’s hiring on March 11, 2005, until his wrongful termination

on April 16, 2017, Mr. Kim was subject to disparate treatment, harassment, retaliation,

discrimination, violence, verbal abuse, and a hostile work environment, all of which was caused by

and allowed to continue by Defendants COUNTY, NCPD, KRUMPTER, COMINSKEY and

MONK. In fact, Defendant MONK was responsible for humiliating Mr. Kim in front of the entire

police station on numerous occasions.

        19.     Plaintiff was a dedicated Police Officer who performed his duties with great care

despite the fact that his work environment was permeated with discrimination, and harassment, and

became increasingly hostile and retaliatory over the years.

        20.     Defendant PO MONK was a fellow police officer who declared his disdain toward

Mr. Kim because of his Asian race and Korean origin, and said Defendant demonstrated this disdain

for Plaintiff numerous times and it was evident in his interactions with Mr. Kim.

        21.     The COUNTY, KRUMPTER, COMINSKEY and NCPD did nothing to address the

growing discontent and in fact supported it by ignoring the complaints filed by Mr. Kim as well as

his requests for transfer. Instead of addressing Mr. Kim’s concerns, Defendants encouraged the



                                                   6
     Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 7 of 46 PageID #: 7



behavior of Defendant MONK and retaliated against Mr. Kim for complaining of such.

       22.     The Defendants’ mutual disdain for the Plaintiff and the discrimination and retaliation

he endured became so evasive, that the hatred and contempt of the Officers of NCPD coupled with

the complicit, callous disregard of the disparate treatment by Defendants, permeated the environment

to such an extent that it culminated in Mr. Kim being physically assaulted by fellow officer

Defendant BRIAN MONK and then being punished for it under the guise of a “voluntary retirement”

pursuant to a Stipulation of Settlement and Release, while Defendant MONK was celebrated by

Defendants for his attack and allowed to remain on the force.

       23.     Then, to add insult to injury, Defendant KRUMPTER’S termination of Mr. Kim made

Mr. Kim ineligible for a Letter of Good Standing. Hence, upon his “retirement”, Mr. Kim was not

issued a “Good Guy Letter” which would allow Mr. Kim to possess and carry a pistol as a retiree.

       24.     The decision to terminate Mr. Kim, which led to the denial of a “Good Guy Letter,”

was made by the FORMER ACTING POLICE COMMISSIONER, Defendant THOMAS

KRUMPTER, who was fully aware of the harassment and discrimination Plaintiff endured at the

hands of his fellow officers, especially Defendant MONK.

       25.     Then as if Mr. Kim’s termination and denial of a “Good Guy Letter” was not enough,

Mr. Kim learned, on January 29, 2019, when he requested a copy of his Training History Report

from the State of New York Division of Criminal Justice Services, that his New York State Basic

Training Certification with Firearms, had been revoked.

       26.     Upon information and belief, basic training is often considered to be the most

important learning experience that a police officer completes during his or her career. Revoking Mr.

Kim’s certification would and has prevented Mr. Kim from carrying a firearm for protection and/or

to attain employment as a Security Guard, or Peace Officer, or any employment which requires that


                                                 7
     Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 8 of 46 PageID #: 8



Mr. Kim be armed, as he originally intended.

       27.     The revocation of Mr. Kim’s State Certification was implicated by the collective

Defendants, COUNTY, NCPD, and Former Acting POLICE COMMISSIONER THOMAS

KRUMPTER.

       28.     On November 25, 2012, Plaintiff was working overtime on a day tour in the Fifth

(5th) Precinct, assigned as signal monitor. Mr. Kim usually worked the night shift.

       29.     At some point during the midmorning, Mr. Kim heard the voices of police officers

congregating in room thirty-two (32). Plaintiff walked to the doorway of the room to inquire as to

what was happening. Plaintiff noticed Defendant MONK standing near the doorway at the other end

of the room. Mr. Kim and Defendant MONK made eye contact, but said nothing to each other. At

that point, Plaintiff returned to his desk to answer the phone.

       30.     Within a few moments, Mr. Kim was suddenly and violently knocked off his chair

and thrown to the floor approximately three (3) to five (5) feet away from Plaintiff’s desk. Mr. Kim

was hit from the right side as if tackled. Mr. Kim fell to the ground hitting the back of his head and

hands, as he landed on the floor.

       31.     When Plaintiff regained his senses as to what had occurred, Mr. Kim looked up and

noticed Defendant MONK on top of him.

       32.     As MONK was on top of Mr. Kim, he was throwing a barrage of punches at Mr. Kim.

Plaintiff attempted to block Defendant MONK’S punches by holding Defendant MONK away from

himself with one arm while blocking Defendant MONK’S punches with the other arm. After a few

seconds, Plaintiff was finally able to grab hold of Defendant MONK’s vest in an attempt to get

Defendant MONK off of him. This effort was unsuccessful however, as Defendant MONK was



                                                  8
      Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 9 of 46 PageID #: 9



extremely aggressive and unable to be stopped by Plaintiff.

       33.        Eventually Defendant Monk was pulled off of Mr. Kim by Police Officer Casella (PO

Casella). PO Casella also helped Mr. Kim up off the floor, along with Police Officer Trosko( PO

Trosko). PO Casella and PO Trosko were both instrumental in keeping Defendant MONK separate

from Plaintiff.

       34.        Defendant MONK continued his aggression toward Mr. Kim after they were

separated, yelling “this is payback” at Plaintiff. Understandably upset by the physical attack he just

endured, Mr. Kim responded in further defense of himself, “you’re not a man, you’re a pussy, and

if you have a problem with me, let’s take it outside.” PO Casella then forcibly took Defendant PO

MONK back through room thirty-two ( 32) and into the hallway because Defendant PO MONK was

refusing to calm down.

       35.        Feeling very anxious and dazed about being physically attacked, Plaintiff began to

pace the floor, in an attempt to calm himself down. While pacing, Plaintiff tripped over the step

leading back to his desk, and fell to the ground. As he was falling, he hit his hand on the side of the

metal desk.

       36.        As Plaintiff stood up, one of the officers, PO Casella or PO Trosko, noticed that

Plaintiff’s hand looked swollen and made Plaintiff aware of their observation. An ambulance was

subsequently called and Plaintiff was taken to the hospital. The ambulance was driven by Police

Officer Volpe (PO Volpe), while an Ambulance Medical Technician remained in the back with Mr.

Kim. Plaintiff was taken to Franklin General Hospital. Sergeant Davis came to the hospital shortly

afterwards.

       37.        As Mr. Kim’s adrenaline subsided, the pain in his hand became excruciating. Doctors

later determined Mr. Kim’s hand was broken. Upon information and belief, this was the same hand

                                                   9
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 10 of 46 PageID #: 10



Plaintiff landed on when he was attacked by MONK and knocked out of his chair to the ground.

       38.     Mr. Kim’s hand was placed in a cast, and Plaintiff was given pain killers and released

several hours later.

       39.     Upon being released from the hospital, Plaintiff was immediately driven back to the

station house and was told to report to the Supervisor’s office. PO Volpe was present in the

Supervisor’s office as well. An injury report was prepared by the Supervisor and the Member Injury

Statement was prepared by PO Volpe. The injury was reported as a line of duty injury and Plaintiff

was awarded worker’s compensation.

       40.     The vicious intentional attack by Defendant MONK caused Plaintiff to be in a state

of shock, as Plaintiff did not expect to be attacked by the very people Plaintiff served with. As a

result of the attack, Plaintiff’s fear for his safety increased exponentially, and he was filled with

anxiety.

       41.     It was at that moment, right after the attack, as Plaintiff gathered himself, that he

realized the depth of PO MONK’S racial disdain toward him and the memory of the numerous

incidents that Defendant MONK purposefully humiliated Plaintiff in front of the entire police

precinct prior to this day, took on a whole new meaning, as this attack was a true demonstration of

MONK’s hatred and racial animus toward Plaintiff.

       42.      One such incident which occurred prior to the November 25, 2017 attack, was when

pictures of Long Duck Dong, from the movie Sixteen (16) Candles were posted in and around the

station house. Upon seeing the pictures, Mr. Kim was highly offended as this character is a name

used to mock and ridicule people of Asian descent and the character is highly offensive to the people

of the Asian race because it displays racial stereotypes of Asian people.

       43.     Upon information and belief, Defendant MONK informed Mr. Kim that he posted


                                                 10
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 11 of 46 PageID #: 11



the pictures of the character, but not the other pictures which were displayed in room thirty-two (32).

       44.     At the time when Defendant MONK posted the pictures of “Long Duck Dong,”

Plaintiff feared for his safety and personal security and felt that there would be a confrontation at

some point, but he never thought it would reach this heightened level of animosity toward him where

he would be physically assaulted.

       45.     This is why Plaintiff requested to be transferred numerous times.

       46.     Upon Plaintiff’s return to work in February 2013, after the attack and broken hand,

Plaintiff was placed on restricted assignment due to his hand injury, and in September 2013, Plaintiff

requested a squad change as well.

       47.     For the eight (8) years Plaintiff worked with the NCPD, Plaintiff was assigned to the

Fifth (5th) Precinct. While at this Precinct, Plaintiff endured multiple racially discriminatory

incidents of which Plaintiff was the target, dating back to 2005.

       48.     All of these incidents created tension in Mr. Kim’s work environment, and made it

hostile and uncomfortable. Plaintiff reported a number of these incidents to the Equal Employment

Officer, Defendant SERGEANT TARA COMISKEY (‘SGT. COMISKEY”), following NCPD and

EEO policies and procedures regarding complaints of discrimination and harassment,

       49.     Unfortunately, Defendant SGT. COMISKEY did not take Mr. Kim’s allegations

seriously nor did she in turn follow Defendant’s policies and procedures regarding complaints of

discrimination and harassment. As a result, no action was taken to investigate, suspend, discipline,

address or remedy the wrongful actions complained of.

       50.      In fact, Defendant SGT. COMISKEY dismissed Mr. Kim’s complaints and told him

that his allegations “were not severe or pervasive” and “you should try writing more summonses if



                                                  11
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 12 of 46 PageID #: 12



you want a transfer.” Mr. Kim’s complaints were never addressed as she failed to follow proper

protocol pursuant to EEO policies and procedures, which required that she report the complaints to

the director. Upon information and belief, Defendant SGT. COMISKEY never notified Plaintiff of

any disposition of the complaints as per department procedure.

        51.     Following the attack by Defendant MONK, Plaintiff was subjected to a Disciplinary

Hearing even though Plaintiff was the one who was attacked. The matter of Mr. Kim’s hand injury

and how it occurred, was the focus of the hearing as Defendants attempted to shift the cause of

Plaintiff’s injuries to Plaintiff. Plaintiff also had to defend himself against accusations regarding the

physical attack on Plaintiff by Defendant PO MONK.

        52.     The hearing commenced on June 5, 2015 and concluded with a recommendation from

the Hearing Officer for a four (4) month suspension for both Defendant MONK and Plaintiff.

        53.     This decision was completely unwarranted, as Plaintiff was being penalized for being

attacked and harassed by a fellow officer who disliked Mr. Kim because of his Asian race and

Korean origin, and now Plaintiff was being treated unfairly by the NCPD as well.

        54.     Any other officer who was unjustifiably attacked and harassed by a fellow officer in

the manner Mr. Kim was, would not have been disciplined. In fact, if Mr. Kim had attacked

Defendant MONK in any way, he would have been severely disciplined to the point of termination,

but PO MONK was not, and this decision was made because Plaintiff is an Asian-American man

from South Korea.

        55.     The situation was further exacerbated when the then Acting Police Commissioner,

Defendant THOMAS KRUMPTER, disregarded the recommendation of the Hearing Officer and

decided to wrongfully terminate Mr. Kim, coercing and forcing Mr. Kim to sign a “Stipulation of

Settlement and Release” guaranteeing Plaintiff’s termination on or within 30 days of April 16, 2017.


                                                   12
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 13 of 46 PageID #: 13



       56.     KRUMPTER refused to impose the hearing officer’s official recommendation that

although Plaintiff’s attorney and the Police Benevolent Association requested numerous times that

KRUMPTER do so.

       57.     Upon information and belief, Plaintiff was forced by the Commissioner to sign the

“Stipulation of Settlement and Release.” Plaintiff was told by Defendant KRUMPTER that if he

wanted to remain on the force the next four (4) months in order to complete the twenty (20) year

requirement to receive Plaintiff’s full pension benefits, he had to sign the stipulation.

       58.     Since there was no basis for his termination, Plaintiff contested this level of coercion

and asked his union Representative, what would happen if he did not sign the document. Plaintiff

was told by Defendant KRUMPTER that he would then be terminated immediately and thus Plaintiff

would lose all of his twenty (20) years of service.

       59.     Hence, fearing the worst, and thus succumbing to the fear and pressure of the coercion

mounted upon Plaintiff by Defendants KRUMPTER and NCPD, to sign the stipulation and in

essence cover up the EEO complaints, Mr. Kim, under extreme duress, hesitatingly signed the

document on December 23, 2016, which thus effectuated his subsequent termination and forced

retirement on April 16, 2017.

       60.     Plaintiff’s attacker, Defendant PO MONK is a white male who was given the

preferred treatment because of his white male status. As opposed to being terminated like Mr. Kim,

he was given the Hearing Officer’s recommended four (4) month suspension which was also

recommended for Mr. Kim, and then transferred to Police Headquarters.

       61.     This was the decision of Defendant KRUMPTER, the Acting Commissioner at the

time, who was fully aware of the harassment and discrimination Plaintiff endured at the hands of his

fellow officers, and the NCPD, especially Defendant MONK.

                                                 13
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 14 of 46 PageID #: 14



       62.     Then to pour salt onto the very deep wounds, Defendant KRUMPTER continued the

harassment and discriminatory treatment of Plaintiff by refusing to issue Mr. Kim a “Good Guy

Letter” also known as a Letter of Good Standing.

       63.     Upon information and belief, when the time came for Plaintiff’s retirement he could

not apply for a pistol permit and a "Good Guy Letter" from the NCPD, which would allow him to

possess and carry a pistol as a retiree, due to his termination, which in effect ,made him ineligible.

       64.     Defendant KRUMPTER was the individual responsible for issuing Letters of Good

Standing also known as “Good Guy Letters”, to retiring police officers who requested such a letter.

These letters are given to officers upon retirement, who are in good standing and who are free of any

mental disabilities or any illness which would prevent the Officer from properly securing or

operating a fire arm according to the governing standards for doing so.

       65.     Plaintiff’s application was, upon information and belief, summarily denied by Patrick

Ryder. Defendant KRUMPTER'S sole reason for denying Plaintiff the issuance of a “Good Guy

letter” was for no other reason than the fact that Plaintiff is of the Asian race and South Korean

ancestry, and because Plaintiff exercised his right and in doing so, filed complaints pursuant to EEO

policies and procedures about the harassment and discriminatory treatment he was subjected to by

the Defendants NCPD, COUNTY, KRUMPTER, COMISKEY and MONK.

       66.     Plaintiff, Mr. Kim, was an officer of high moral character who did not suffer from

mental disabilities and/or physical impairments that would adversely affect his ability to own,

operate and/or secure a firearm. Yet the termination by the NCPD placed an automatic stain on Mr.

Kim’s record which insinuated that Mr. Kim did not leave the NCPD in good standing. Thus, his

twenty (20) years of dedicated and reputable service was wiped away in an instant.



                                                 14
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 15 of 46 PageID #: 15



       67.     Plaintiff, Mr. Kim did not meet the criteria for any of the restrictions regarding his

ability to own or operate a firearm, pursuant to New York Penal Law § 400, which governs the

issuance of licenses to carry or possess firearms.

       68.     Furthermore, issuance of the "Good Guy Letter" is a ministerial task. Hence, absent

proof that Mr. Kim was ineligible for a pistol permit, he should have been issued a “Good Guy

Letter” upon request.

       69.     According to the Nassau County Pistol License Manual, Rev. Feb. 2015, section 5B:

               5. Retired Police Officer/Federal Law Enforcement Officer License

               b. Letter of Good Standing: A letter from the law enforcement agency
               from which the applicant retired, stating that the applicant retired in
               good standing, is an absolute pre-requisite to the issuance of a Retired
               Police Officer/Federal Law Enforcement Officer License. (See
               Nassau County Pistol License Manual, Rev. Feb. 2015, Page 15)


       70.     Mr. Kim did not have any mental disability or illness which would have prevented

him from properly operating and/or securing a fire arm.

       71.     Plaintiff is and was an officer in good standing at all times relevant to this complaint.

Thus, deprivation of his property rights and his lawful ability to possess a pistol upon retirement

required governmental due process prior to making that decision. This did not happen, and instead,

Plaintiff’s Due Process rights were violated as this decision was effectuated without giving him an

opportunity to defend himself.

       72.     Upon retirement, Plaintiff was not given a “Good Guy Letter” , and to add more insult

to injury, he was also denied termination pay, pay for his unused sick and vacation time which was

accumulated at the time of retirement, and he was restricted to the use of only ten (10) sick days

between the time Plaintiff signed the agreement on December 23, 2016 and the date of his

“termination” on April 17, 2017.

                                                  15
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 16 of 46 PageID #: 16



       73.     Such denials equate to violations of Plaintiff’s civil and constitutional rights,

including, but not limited to the 2nd Amendment, 14th Amendment, Equal Protection, and protection

from discrimination and retaliation predicated upon the protected classes.

       74.     Defendant KRUMPTER denied Plaintiff the Letter of Good Standing on the sole

basis of Plaintiff’s race, color, and national origin and in retaliation for having filed complaints as

to retaliatory and discriminatory treatment as an Asian man with South Korean ancestry.

       75.     Plaintiff suffered severe acts of retaliation for following EEO protocol and reporting

the multiple incidents of harassment he endured while employed at the NCPD, while Defendant

MONK , Mr. Kim’s attacker, received preferential treatment for his violative behavior. As a male

white officer, he was granted the recommended four (4) month suspension without pay, while Mr.

Kim, the only Korean police officer on the force, was terminated.

       76.     There were numerous instances when Mr. Kim was subjected to racist statements, and

discriminatory and retaliatory acts during his employment at the COUNTY and NCPD, by their

employees and agents due to Plaintiff’s Asian-American race and his Korean national origin.

       77.     On one occasion, in or about the latter part of June 2012, prior to the November 25,

2012 incident, Plaintiff was working the night tour when he responded to a call about a larceny.

       78.     Plaintiff took the report, then called Case Offense to call a case report. While

Plaintiff was still on hold, he received an MDT message from another officer, PO. Glenn Santoro,

which said there was a “mental aided call on my post”. The message Plaintiff received stated

“you’re a pale and you’re trying to scam by holding on the call.” Plaintiff responded by telling PO

Santoro that Plaintiff was attempting to call a report. However, PO Santoro continued to deride Mr.

Kim with derogatory comments.



                                                  16
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 17 of 46 PageID #: 17



       79.     Upon information and belief, Police Officer Salvatore Maiello was partnered with PO

Glenn Santoro and told Santoro to stop sending MDT messages.

       80.     On another occasion, during that same month, on or about June 19, 2012, Plaintiff

applied for the Recruitment Section for the Nassau County Police Exam. Plaintiff was the only

Asian Officer to request the assignment. Plaintiff felt his Korean background and law enforcement

experience would be an asset to the Recruitment Section. However, Plaintiff was passed over and

not even considered for the position.

       81.     During the years Plaintiff was an Officer on the NCPD, Plaintiff was requested

multiple times to act as a translator for Korean citizens and to assist multiple units in NCPD, but

when he requested to join the Recruitment Section of the NCPD, he was denied the opportunity to

recruit within the Asian community.

       82.     Upon information and belief, Plaintiff’s Commanding Officer Depaula, wrote a poor

recommendation for Plaintiff to ensure he would not be considered for the position. As a result of

that poor recommendation, Mr. Kim was not granted the assignment allegedly “due to low activity.”

       83.     This was unquestionably done in retaliation to the multiple EEO complaints filed with

Defendant SGT. COMISKEY, the EEO Officer.

       84.     Upon information and belief, on numerous occasions between 2011 and 2012, prior

to Plaintiff’s injury, pictures of the former North Korean dictator were posted multiple times, in and

around the precinct with Plaintiff’s name written underneath, and insinuating it was either Mr. Kim

or Mr. Kim’s Uncle. Plaintiff objected and complained each time these pictures were posted, but

Plaintiff’s objections were ignored and the pictures remained unless Plaintiff removed them himself.

As a matter of fact, the pictures got even worse when the new Korean dictator took office. Plaintiff

was then referenced as Kim Jong-un’s “brother.”


                                                 17
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 18 of 46 PageID #: 18



       85.     These pictures were also posted on the billboard in room thirty-two (32) for every

police officer and supervisor to witness. None of these pictures were reported however, although

every police officer and supervisor is obligated, per NCPD policy, to report offensive material.

       86.     Upon information and belief, another occurrence took place in June 2013, when

someone wrote “very stupid” on the front of Plaintiff’s assignment folder. This had to have been

written by a fellow officer because of where the folders are kept in the Precinct. Plaintiff responded

by writing “coward”. When Plaintiff checked his folder a few days later, it was missing with work

related documents inside. Plaintiff felt as if he was being setup. As such, he notified his Supervisor,

Sgt. Tim Rooney, who notified Commission Officer Psoinas and the EEO Officer, Defendant

COMISKEY. Plaintiff was then scheduled for an interview via Department email, to take place at

the EEO office.

       87.     Upon information and belief, Plaintiff was given a new folder, and when Plaintiff

checked it a few days later, “I’m a victim lol lol”, written on the front cover.

       88.     Once again, Plaintiff notified his Sergeant, Sgt. Tim Rooney, and Plaintiff was

instructed to take the folder to the EEO interview to discuss the incident.

       89.     Plaintiff’s folder was replaced once again, and after a few months with no incident,

on October 18th, 2013, Plaintiff’s folder went missing again. Plaintiff reported the incident, once

again, to the appropriate Sergeants, Sgt. Tim Rooney and Defendant SGT. COMISKEY.

       90.     There were a series of incidents which all occurred on one night during the same

shift, in September of 2013.

       91.     Upon information and belief, Plaintiff was working inside the Policing Center on

restricted duty. It was particularly busy and Plaintiff was assisting a fellow officer, PO Karen Crose



                                                  18
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 19 of 46 PageID #: 19



with the signal monitor. Plaintiff and PO Crose were sitting in room thirty-two ( 32) when a

complainant walked in needing to file a harassment report. Plaintiff informed PO Crose that there

was a complainant who needed assistance. PO Crose raised her voice using profanity towards

Plaintiff, telling him it was “inappropriate” of him to tell her about the complainant.

       92.     The second incident occurred the same night when Plaintiff was sitting in room thirty-

two (32), in PO Karen Crose’s seating area. The room was completely full of officers and there were

no seats available. PO Crose, acting with total disregard and disdain, walked into room thirty-two

(32) and told Mr. Kim, in front of the other officers, “get the fuck out of my seat.” Plaintiff was

very embarrassed and upset, but Plaintiff did not escalate the situation.

       93.     The third incident that evening was when PO Crose brought the large garbage pail

for the precinct into room thirty-two (32), to clean it out. She then said to Mr. Kim, once again in

the presence of Plaintiff’s fellow officers, “it’s your fucking turn to clean out the garbage!”

       94.     Plaintiff was humiliated and very upset by these occurrences, as he was demeaned

and made to feel like less of a person at that time. However to avoid a confrontation, Plaintiff did

not escalate the matter and instead chose to maintain his professional demeanor and to follow proper

protocol even though he was upset. Fearful of retaliation in light of the already hostile

environment, Plaintiff did not initially report the incident.

       95.     Plaintiff informed his union representative, Dean Losquandero, of the incidents and

again, Plaintiff requested a squad change to avoid any further confrontations, humiliation and/or

embarrassment.

       96.     Dean Losquandero, PBA Representative, and the EEO Officer, Defendant SGT.

COMISKEY, informed Defendant Commissioner KRUMPTER about the numerous incidents and



                                                  19
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 20 of 46 PageID #: 20



Plaintiff’s requests for a transfer. Upon information and belief, Losquandero met with KRUMPTER

and asked KRUMPTER to grant Plaintiff’s transfer due to Plaintiff’s hostile work environment.

KRUMPTER’S reply to Losquandero was, “Why should I help him?” “He’s a Gook and a

malingerer.” He then denied Plaintiff’s requests.

        97.     Another situation occurred one evening when PO George Theodoropoulos was

watching You Tube videos of a news broadcast about the Asiana Airline plane crash, ridiculing the

fictitious names of the Asiana Airline pilots.

        98.     Upon information and belief, the officer repeatedly played the video showing it to

other officers and laughing. When Plaintiff had the chance to do so, he spoke with the officer in

private. Plaintiff informed the Officer Theodoropoulos that the video was racially offensive and

inappropriate. The officer instantly defended the video by stating the video was not racist, and then

disingenuously apologized later on in the day.

        99.     At other times, specifically during the year of 2011, there were false anonymous 911

calls made about “a suspicious looking Asian man in uniform in a dumpster” on Plaintiff’s post.

These calls were directed at Plaintiff.

        100.    Additionally, on December 10, 2010, Plaintiff was called off Plaintiff’s post to attend

to a matter which involved Plaintiff’s physical presence to guard a perimeter in search of a suspect.

After Plaintiff and his fellow officers were told to return to their post, Plaintiff stopped by the

precinct to drop off some paperwork for a burglary that took place prior to the matter.

        101.    Upon information and belief, after Plaintiff dropped off the paperwork and proceeded

to exit the lobby PO Catrina Rhatigan came in with her partner, John Wellenreuther and a detainee.

After getting close to Plaintiff, PO Rhatigan yelled in a very aggressive tone, in the presence of other

police officers and supervisors, “Oh, and by the way this was your fucking post, you fucking pale!”

                                                  20
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 21 of 46 PageID #: 21



        102.    This belligerence both shocked, humiliated and embarrassed Mr. Kim. Hence, Mr.

Kim responded, and a verbal altercation arose as a result.

        103.    Even though PO Rhatigan targeted Plaintiff, an on-duty supervisor, Sgt. Joseph

Miller, rushed across the lobby and aggressively approached Plaintiff , getting in his face, and

jabbed his fingers three (3) times, in Plaintiff’s chest in the presence of other officers, stating, “Shut

the fuck up!”

        104.    This type of behavior is against the Police Department Code of Conduct, as any

aggressive contact with an officer at the Precinct is strictly prohibited. Sgt. Miller clearly violated

the precinct’s protocol. However, out of fear of retaliation, Plaintiff never pursued the filing of any

grievance and despite the witnesses who were present, upon information and belief, Sgt. Miller was

not given any warnings or disciplined. Upon information and belief, Sgt. Miller told Plaintiff he did

not need to apologize, but he “regretted” that Plaintiff received the brunt of his actions.

        105.    Going further, on April 10, 2017, Plaintiff was told by PO Judge that there was a

phone call for Plaintiff. Upon information and belief, when Plaintiff picked up extension 6131an

unknown male caller mocked Mr. Kim in an Asian accent stating “ha ha ha, you won’t have a job.”

“You’ll be delivering egg rolls, Gook. Ha ha ha.” The caller then hung up abruptly.

        106.    Mr. Kim did not recognize the voice and PO Judge did not obtain the caller’s identity.

Plaintiff reported the incident to the new EEO Officer, Nathalie Bell, who began an official

investigation. However, Natalie Bell worked with Defendant COMISKEY in the Legal Bureau, and

according to Nathalie Bell’s husband, Mr. Jonathan Bell, Esq, Ms. Bell and Defendant COMISKEY

were good friends and so it would be a conflict of interest for Ms. Bell to conduct the investigation.

Thus, once again, Plaintiff’s complaint was ignored. Mr. Kim was told this on July 15, 2013, when



                                                   21
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 22 of 46 PageID #: 22



he called the Law Offices of Jonathan Bell, looking for Ms. Bell to discuss the violations taking

place at the NCPD. Prior to Mr. Kim speaking with Mr. Bell, Ms. Natalie Bell did not disclose her

personal relationship with Defendant COMINSKEY to Mr. Kim at anytime.

       107.    All these incidents made Plaintiff’s work environment very tense and hostile. It

became increasingly more difficult for Plaintiff to report to work and to perform his duties as he was

always anxious and fearful about the next confrontation or humiliation he would be subjected to by

his fellow officers and/or supervisors.

       108.    Plaintiff complained on multiple occasions, but the situation worsened, as more

officers began to join in on the discriminatory and retaliatory behavior. Defendants SGT.

COMINSKEY and Commissioner KRUMPTER were no help. They simply ignored Plaintiff’s

complaints and concerns.

       109.    Upon information and belief, Defendant COMINSKEY told Mr. Kim, on one

occasion, “it doesn’t make a difference if you go to another precinct because your reputation will

follow you.”

       110.    Mr. Kim has been discriminated against as a consequence of his race, color and

national origin and has been subjected to verbal and physical abuse by his peers and supervisors,

including Defendant Commissioner THOMAS KRUMPTER.

       111.    This discrimination has not only been condoned by the NCPD but also by the

COUNTY as demonstrated by the actions of Commissioner KRUMPTER and Plaintiff’s superiors

within the NCPD.

       112.    As a result of the discriminatory and retaliatory behavior of the Defendants, Mr. Kim

has suffered from extreme stress, anxiety and fear. Plaintiff’s work environment became a source


                                                 22
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 23 of 46 PageID #: 23



of hostility and a trigger for anxiety and mental anguish, to the point where Plaintiff had to seek a

psychiatrist and was prescribed medication to help him Kim cope with the situation.

          113.   Upon information and belief, Mr. Kim’s psychiatrist stated that he is suffering from

PTSD, depression and anxiety.

          114.   Mr. Kim’s efforts to remedy the situation by filing complaints were met with

complete resistance and an unwilling spirit that is contrary to the EEO Policy of COUNTY. It is

clear that Plaintiff’s concerns were seen as insignificant and that it is acceptable to be subjected to

discriminatory and retaliatory action by the COUNTY and the NCPD on account of race and national

origin.

          115.   Plaintiff has been embarrassed, harassed, humiliated, discriminated and retaliated

against, all while trying to remain professional and to serve the community of Nassau County.

          116.   Defendants’ actions have caused Plaintiff to suffer and continue to suffer loss of

employment, loss of income, loss of employment benefits, and has suffered and continues to suffer

emotional distress, humiliation, great expense, embarrassment, and damage to his reputation.

          117.   Mr. Kim applied for a position as a Public Safety Officer and was denied, due to the

revocation of his NYS Certification and lack of a “Good Guy Letter”, which in essence states that

Plaintiff did not retire in good standing.

          118.   As a result of the Defendants' discriminatory acts, Plaintiff is now suffering and will

continue to suffer irreparable injury and monetary damages, as well as damages for mental anguish

and humiliation.




                                                   23
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 24 of 46 PageID #: 24



  DEFENDANTS LACK ANY JUSTIFICATION FOR DENYING PLAINTIFF FROM
      RECEIVING A GOOD GUY LETTER AND ASSOCIATED PRIVILEGES


       119.    Plaintiff herein has the right to possess and to be issued a license to keep and bear

arms, as well as the right to carry a pistol and hand gun for his safety.

       120.    Upon information and belief, the Nassau County POLICE Department is

responsible for issuing pistol licenses in Nassau County. This includes license privileges to own

and license privileges to carry and conceal firearms.

       121.    Further, when the Nassau County POLICE Department receives applications for

gun permits, the Police Department scrutinizes applications and follows-up with applicants’

employers and/or former employers in order to make determinations.

       122.    Upon information and belief, when the applicant is a former police or peace

officer, the Nassau County POLICE Department Pistol Licensing Bureau looks for and heavily

considers “Recommendation for Consideration of an Application for a Pistol License for Retiring

Peace/Police Officers” and/or “Good Guy Letter” forms.

       123.    Upon information and belief, a license to carry and conceal firearms is more

difficult to obtain than just a license to own a firearm and the applicant must demonstrate a

particularized need to carry and conceal a firearm in public.

       124.    Upon information and belief, a license to carry and conceal firearms are generally

granted to law enforcement officers and peace officers, ex-law enforcement officers and ex-peace

officers, some security officers, others that transport large sums of money and/or valuable goods,

as well as persons who engage in dangerous professions.

       125.    Plaintiff herein is a former police officer, who qualifies for a license to carry

firearms due to the nature of his former employment.

                                                  24
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 25 of 46 PageID #: 25



       126.       Defendants are aware that the Plaintiff herein has interacted with dangerous prison

inmates as well as members of the community who Plaintiff has arrested during his respective

tenure with the Department. Defendants are also aware that many of these inmates return to

society outside of the jail when released and are part of the surrounding community. Often, these

inmates live among and/or near Police Officers, including Plaintiff herein.

       127.       Defendants also know that, as a result of these interactions with inmates, Plaintiff

as do many police officers- walk the streets in fear because they walk among the same inmates

that they have interacted with during the prosecution of crime. It has been known that retired

officers also routinely get into altercations and/or are forced to subdue, report, support,

disciplinary charges and criminal charges against these inmates and persons.

       128.       Among these prisoners with which Plaintiffs routinely interact, are dangerous

gang members who engage in gang activity inside the jail - as well as outside the jail.

       129.       Due to the dangerous nature of a Police Officer’s job, Police Officers (such as

Plaintiff herein) fear for the safety of themselves as well as their families. As such, the need to be

issued privileges to carry or own a firearm to protect themselves, their families, and their

properties is paramount.

       130.       The need to possess privileges are more important for individuals such as

Plaintiff, Mr. Kim, who is no longer an active member of law enforcement and require

heightened personal security as a result.

       131.       Defendants are aware that both the State and Federal governments recognize the

need to afford retired police/peace officers the right to carry firearms as a result of the dangers

they each face.



                                                   25
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 26 of 46 PageID #: 26



       132.    New York State Penal Law § 400 authorizes the issuance of permits to carry

firearms to retired Police Officers such as Plaintiff Mr. Kim and said section also outlines what is

necessary to obtain same.

       133.    This section also outlines that which disqualifies individuals from receiving and

carrying permits. Defendants are aware that Plaintiff meets all of the qualifications for issuance

of a pistol permit under this law/section.

       134.    Defendants are aware that Penal Law 400 requires that Mr. Kim must have the

NCPD sign-off on a “Good Guy Letter”, which is to be provided with Plaintiff’s application to

the Police Department Licencing Bureau.

       135.    19 USC § 926 - also referred to as the United States Law Enforcement Officers

Safety Act of 2004 (“LEOSA”) - also authorizes the issuance of permits to carry firearms to

retired police officers such as Plaintiff, and said section also outlines what is necessary to obtain

same. Defendants are aware that Plaintiff meets all of the qualifications for issuance of pistol

permit under this law.

       136.    In addition, Defendants are aware that, under LEOSA, as a matter of well-settled

Federal Law, Plaintiff is entitled to carry a concealed firearm in any jurisdiction in the United

States regardless of State or local licensing qualifications.

       137.    Upon information and belief, the COUNTY OF NASSAU and NASSAU

COUNTY POLICE DEPARTMENT has policies, procedures, rules and guidelines regarding the

issuance of pistol permits and “Good Guy Letters” to retirees such as Plaintiff.

       138.    Defendants, their employees, assigns, representatives, officers, and/or agents,

including are required to adhere to the policies, procedures, rules and guidelines regarding the

issuance of pistol permits and “Good Guy Letters” to its retirees.


                                                  26
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 27 of 46 PageID #: 27



        139.    Defendants ignore their own policies, procedures, as well as statutes, which all

support that Plaintiff is entitled to unrestricted “Good Guy Letters” and/or permits to carry

firearms.

        140.   By summarily denying Plaintiff’s application for a “Good Guy Letter,” Defendants

are aware that they are placing Plaintiff’s life in danger and jeopardy - without reasonable basis

of justification. In addition, Defendants have failed to justify their actions or provide any

meaningful due process connected to their denials.

        141.    Defendants’ sole purpose for denying Plaintiff’s application for a “Good Guy

Letter,” placing restrictions in same, for ignoring the law and policy and/or for failing to provide

afford Plaintiff his due process right to defend himself, is to harm, discriminate and retaliate

against Plaintiff simply because of his race, color and national origin. There is no other reason for

Defendant’s denial other than to punish Plaintiff for being different.

        142.    Plaintiff does not have any type or level of disability that would disqualify him

from carrying firearms during his respective retirement or jeopardize the health, well-being and

good of the public.

        143.   Plaintiff does not have medical or psychological issues that would cause him to be

restricted in his ability to carry firearms.

        144.    Defendants’, including Defendant KRUMPTER’s intent, is and was, to

discriminate, violate rights and instill ongoing pressure, fear and anxiety in Plaintiff. Defendants

do not treat similarly-situated retirees, white police officers, in the same fashion as Plaintiff.

        145.    As a direct consequence of the actions of the collective Defendants, Plaintiff was

unreasonably denied his respective rights and is made to live in perpetual fear for his safety.

Plaintiff was denied his right to property and right to care for his own well-being.


                                                  27
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 28 of 46 PageID #: 28



          146.   Plaintiff has suffered monetary damages, special damages, legal fees, and

unwarranted medical fees/costs, loss of time, loss of privileges and immunities due to the

discriminatory actions of Defendants.


                               AS AND FOR A FIRST COUNT
                 42 U.S.C. § 1981- RACE AND COLOR DISCRIMINATION,
                 HOSTILE WORK ENVIRONMENT AND RETALIATION

          147.   Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

paragraphs 1 through 146 of this Complaint with the same force and effect as though fully set forth

herein.

          148.   The above discriminatory pattern and practice based on race, color, and national

origin by Defendants COUNTY, NCPD, and KRUMPTER, through their agents and employees

violates 42 U.S.C. §1981 as amended by the Civil Rights Restoration Act of 1991 (Publ. Law No,

102-406).

          149.   As a direct and proximate result of said acts, Plaintiff has suffered and continues to

suffer emotional distress, humiliation, great expense, embarrassment, damage to his character and

reputation.

          150.   Plaintiff has been sorely mistreated and subjected to harassment, retaliation, and

disparate treatment by Defendants COUNTY, NCPD, KRUMPTER, COMINSKEY, and MONK

because of Plaintiff's race, color, national origin and fervent opposition to the discriminatory

treatment he suffered, amongst other things.

          151.   In essence, Plaintiff was treated differently than other similarly situated white police

officers and/or workers in the NCPD, and this disparity was solely due to Mr. Kim’s race, national

origin and in retaliation for Plaintiff complaining about the discriminatory treatment.


                                                   28
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 29 of 46 PageID #: 29



        152.    Defendants COUNTY, NCPD, KRUMPTER, COMINSKEY, and MONK,

discriminated against Plaintiff by unjustifiably denying Plaintiff a “Good Guy letter” of good

standing; a good faith determination as to disciplinary actions leveled against him; denying

Plaintiff’s right to carry fire arms as a retired police officer; allowing constant hostility and

harassment to be perpetrated against Mr. Kim in the workplace; ignoring Plaintiff’s meritorious

complaints about the harassment while he was employed as a Police Officer in the NCPD; verbally

abusing Plaintiff by calling Plaintiff derogatory and racist slurs; yelling at Plaintiff in the workplace;

threatening Plaintiff with immediate termination with no benefits if he did not sign the agreement;

and by allowing retaliatory actions to be taken against Plaintiff in the form of verbal, personal, and

physical abuse, thereby subjecting Plaintiff to demeaning and differential treatment.

        153.    All of these acts served to create a hostile working environment for Mr. Kim.

        154.    Although Plaintiff complained of the discriminatory, hostile and disparate treatment

to which he was subjected, Defendants, including COUNTY, NCPD, COMINSKEY, and

KRUMPTER, sanctioned the mistreatment of Plaintiff by refraining from protecting Plaintiff from

the aforementioned disparate treatment, and participating in Plaintiff’s verbal abuse, denial of “Good

Guy Letter”, and subsequent termination under the guise of a “voluntary retirement.”

        155.    Defendants focused their actions on making the work environment toxic and non-

welcoming to Mr. Kim. He was subjected to repeated acts of abuse that caused him extreme distress

while in the work place.

        156.    Defendants violated public policy in discriminating against Plaintiff because of his

race, color, and national origin amongst other things.



                                                   29
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 30 of 46 PageID #: 30



          157.    As a direct and proximate result of said acts, Plaintiff has suffered and continues to

suffer loss of employment, loss of income, loss of employment benefits, and has suffered and

continues to suffer emotional distress, humiliation, great expense, embarrassment, and damage to

her reputation.

          158.    Plaintiff was been subjected to a hostile work environment, abuse and mistreatment

due to his race, color and national origin and has been treated differently than other white NCPD

officers similarly situated.

          159.    As a result of Defendants' acts, Plaintiff suffered, and is entitled to damages sustained

to date and continuing in excess of five- million dollars ($5,000,000.00) as well as punitive damages,

costs and attorney's fees.

          160.    As a result of the Defendants' acts, Plaintiff suffered and continues to suffer

irreparable injury and monetary damages, as well as damages for mental anguish and humiliation,

sustained to date and continuing.

          161.    As such, Plaintiff is entitled to damages in excess of the amount of Five Million

($5,000,000.00) dollars as well as punitive damages, costs and attorney's fees.

                                AS AND FOR A SECOND COUNT
                   42 U.S.C. § 1983 - EQUAL PROTECTION, DUE PROCESS
                           2nd and 14th AMENDMENT VIOLATIONS

          162.    Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

paragraphs 1 through 161 of this Complaint with the same force and effect as though fully set forth

herein.

          163.      Plaintiff has a protected liberty and/or property interest in his firearms license,

which has been taken away and/or denied without due process of law.


                                                     30
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 31 of 46 PageID #: 31



        164.    Additionally, Plaintiff also had the protected right to be treated fairly in terms of

disciplinary actions, a right which was taken away from him when he was wrongfully terminated and

ultimately forced to retire.

        165.    Defendant KRUMPTER’S unreasonable summary denial of Plaintiff’s right to a

“Good Guy Letter” and/or infringement upon Plaintiff’s right to obtain a pistol permit and license

to carry firearms post-retirement, due to his race, color and national origin, amounts to a summary

denial of Plaintiff’s right to equal protection of the laws following public employment, denial of due

process of law as well as discriminatory and unequal treatment as a retiring Police Officer in good

standing with County and NCPD.

        166.    The discriminatory post-hoc rule-making, selective enforcement, and summary

denial by state actors, and policymakers such as Defendant KRUMPTER, violates the privileges and

immunities section of the 14th Amendment, as well as Plaintiff’s right to equal protection under the

law, and his 2nd Amendment right to bear arms.

        167. Defendants have intentionally and invidiously discriminated and/or retaliated against

Plaintiff with respect to Mr. Kim’s former public employment and benefits of retirement because of

his race, color, and national origin.

        168.    COUNTY, NCPD, and Defendant KRUMPTER participated directly in violating

Plaintiffs' constitutional rights and as policymakers, were responsible for, and in charge of, the

summary denial of Plaintiff’s rights.

        169. Defendants’ infringement upon and violation of Plaintiff’s rights protected under the

United States and New York State Constitution(s) were and is intended to place a chilling effect

upon the exercise of such rights by Plaintiff, as well as to place a chilling effect on other officers of


                                                   31
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 32 of 46 PageID #: 32



a similar color, race, and national origin who intend to retire in good standing with County and

NCPD.

        170.      Unlawful discriminatory acts of Defendant KRUMPTER, who was the head

decision-maker of the NCPD at the time of such denial, with the final say with regard to “Good Guy

Letters”, was part of the pattern, practice, policy, custom and usage of the Defendant COUNTY, and

were reviewed by and adopted by Defendant COUNTY.

        171.   This pattern, practice, policy, custom and usage is evident in the COUNTY’S use of

the letter “Y” for yellow on internal records to identify Asian-American officers employed within

the County, as reported by the New York Civil Liberties Union.

        172.   By their actions, Defendants have intentionally deprived Plaintiff of valuable rights

based on improper, unlawful and unconstitutional motives of denial of equal protection and refusal

to adhere to Federal and State Law.

        173.   All of Defendants' actions were taken under color of State law.

        174.   Plaintiff who previously possessed, maintained, carried and owned firearms, had his

rights revoked and/or indefinitely suspended contrary to his rights, existing law and the 2nd

Amendment of the United States Constitution.

        175.   Defendants by their actions have violated Plaintiff’s rights to equal protection of the

law as provided by the 2nd and 14th Amendments to the U.S. Constitution. Plaintiff has been treated

differently from similarly-situated retirees who are not of Asian race and Korean ancestry and

Plaintiff has been abused and violated because of those differences.

        176.   Defendants have failed to conduct a proper due process hearing which is their

obligation and responsibility to provide Plaintiff and to ensure “in a meaningful time and in a

meaningful manner.”


                                                 32
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 33 of 46 PageID #: 33



        177.    As a direct consequence of the actions of the collective Defendants, Plaintiff was

unreasonably denied his rights and caused to live in perpetual fear for his safety, as he was denied

his right to property and right to care for his own well-being.

        178.    Hence, Plaintiff suffered monetary damages, special damages, legal fees, and

unwarranted medical fees/costs, loss of time, loss of privileges and immunities due to the

discriminatory actions of Defendants.

        179.    Individual Defendants have acted with malicious intent and/or with reckless or callous

indifference to Plaintiff's federally protected rights, entitling Plaintiff to punitive damages.

        180.    Defendant KRUMPTER acted intentionally and/or recklessly and with gross

negligence to his duties and obligation to adhere to the law and to act free of discrimination.

Defendant KRUMPTER also engaged in tortuous interference with prospective contractual

advantages due to Plaintiff by acting to prevent Plaintiff from obtaining his license with the

COUNTY.

        181.    Defendants knew that they were violating the law, discriminating against and

violating Plaintiff’s rights and agreed with one another to so discriminate because of Plaintiff’s race,

color, and national origin.

        182.    In so acting, Defendant KRUMPTER, through his agents and employees, took actions

in violation of Plaintiff’s rights which KRUMPTER knew or should have known were

discriminatory and unequal in treatment.

        183.    Defendant COUNTY acquiesced and contributed to the continuation of the

agreement, pattern, practice, policy, custom and usage to violate Plaintiff’s rights in failing to take

action as to prevent and expose the ongoing discriminatory and violative actions being taken against

Plaintiffs.


                                                  33
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 34 of 46 PageID #: 34



          184.   Defendant KRUMPTER was motivated by improper interests with respect to his

efforts to discriminate against Plaintiff. Collectively, the individual Defendants’ actions were

contrary to the Defendant COUNTY’S stated Equal Employment Opportunity and anti-

discrimination policies.

          185.   As a direct and proximate result of said acts, Plaintiff suffered and continues to suffer

loss of benefits, loss of opportunities, loss of privileges, deprivation of constitutional rights, fear for

personal safety, distress, humiliation, expense and embarrassment.

          186.   Plaintiff is entitled to a declaratory judgment against Defendants in addition to an

Order enjoining Defendants from continuing to engage in the discriminatory acts outlined above.

Plaintiff suffered and is entitled to, a declaratory judgment correcting the wrongs and violations

committed and damages sustained to date and continuing in excess of five million dollars

($5,000,000), as well as punitive damages, costs and attorney ’s fees.

                                AS AND FOR A THIRD COUNT
                           42 U.S.C. § 1983 - MUNICIPAL LIABILITY
                             AGAINST THE COUNTY OF NASSAU

          187.   Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

paragraphs 1 through 186 of this Complaint with the same force and effect as though fully set forth

herein.

          188.   At all times relevant to the Complaint, Defendant KRUMPTER was the policymaker

for the NASSAU COUNTY POLICE DEPARTMENT because Defendant KRUMPTER was the

then Acting Police Commissioner, and thus, the highest ranking member, manager, supervisor and

controller of same.

          189.   Policymaker KRUMPTER was directly involved in the violations of Plaintiff’s rights

herein.

                                                    34
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 35 of 46 PageID #: 35



        190.    Unlawful discriminatory acts by Defendant KRUMPTER, who was the head of the

NASSAU COUNTY POLICE DEPARTMENT, with the final say with regard to “Good Guy

Letters”, were part of the policy and/or custom of the Defendant COUNTY, and were reviewed by

and adopted by the Defendant COUNTY.

        191.    By their actions, Defendants have intentionally deprived Plaintiff of valuable rights

based on unlawful and unconstitutional motives of denial of equal protection, and refusal to adhere

to federal and State Law.

        192.    All of the Collective Defendants' actions were taken under color of State law.

        193.    In addition, by actively inflicting and failing to prevent the above stated abuse

incurred by Plaintiff, the Defendant COUNTY and NCPD acted unreasonably, recklessly, and

negligently in failing to exercise the slightest amount of due care to secure and protect the civil and

constitutional rights of the Plaintiffs.

        194.     The COUNTY OF NASSAU has permitted, tolerated and encouraged the

unjustified, unreasonable denial of a “Good Guy Letter” to Plaintiff, Mr. Kim, who sought one when

he was terminated and forced to retire on the basis of his race, color, and national origin.

        195.    Although such conduct was improper, said incidents were supported by the

COUNTY, its agents, employees and servants, such as Defendant KRUMPTER.

        196.    Said discriminatory acts by KRUMPTER have been fully backed by the COUNTY

OF NASSAU, which has repeatedly and unreasonably sided with the abuse of persons so affected

in nearly all cases, despite vast evidence of wrongdoing by its agents, employees, and servants at the

NCPD against individuals of a different race, color, and national origin than the majority white

population at the NCPD, including Plaintiff herein.


                                                  35
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 36 of 46 PageID #: 36



        197.     Additionally, the COUNTY OF NASSAU has systematically failed to identify the

improper abuse, misuse, violative acts by its Former Police Commissioner KRUMPTER and

officials, while further failing to subject such officers and officials to discipline, closer supervision,

training, instruction, or restraint.

        198.    By permitting and assisting such a pattern of misconduct, the Defendant COUNTY

OF NASSAU acted under color of custom and policy to condone, encourage and promote the

deprivation of Plaintiff’s Second (2nd) and Fourteenth (14th) Amendment rights; to wit, the

Defendants NASSAU COUNTY POLICE DEPARTMENT AND KRUMPTER were encouraged

by the COUNTY OF NASSAU to believe that their actions against the Plaintiff would be accepted

without question, just as these actions have been so accepted to date.

        199.    As a consequence of the Defendant's COUNTY systemic practice, pattern, and

custom of intentionally promoting and supporting the NCPD and/or KRUMPTER’S violations of

42 U.S.C. § 1983, Plaintiffs suffered and continue to suffer loss of benefits, loss of privileges,

loss/deprivation of constitutional rights, fear for personal safety, distress, humiliation, expense, and

embarrassment.

        200.    Plaintiff is entitled to a declaratory judgment against Defendants in addition to an

Order enjoining Defendants from continuing to engage in the discriminatory acts outlined above.

Plaintiff suffered and is entitled to, a declaratory judgment correcting the wrongs and violations

committed and damages sustained to date and continuing, in excess of five million dollars

($5,000,000), as well as punitive damages, costs and attorney ’s fees.




                                                   36
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 37 of 46 PageID #: 37



                              AS AND FOR A FOURTH COUNT
          42 U.S.C. § 1983 - MONELL CLAIM FOR NEGLIGENT SUPERVISION,
                   FAILURE TO TRAIN, SUPERVISE AND DISCIPLINE
                              AGAINST COUNTY OF NASSAU

          201.   Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

paragraphs 1 through 200 of this Complaint with the same force and effect as though fully set forth

herein.

          202.   Defendant COUNTY, by and through their policymakers, created and maintained

respective customs, policies and/or practices of negligently supervising, failing to adequately train,

supervise and discipline their employees and agents, including the named Defendant KRUMPTER

as well as police officers, agents, employees, and servants under their supervision and control in this

case, regarding civilians' right to equal protection, and civilians' right to be free from discrimination

and retaliation based on race, color, and/or national origin.

          203.   Defendant COUNTY voluntarily assumed a duty to protect Plaintiff from the

continued harassment and discrimination of Defendant KRUMPTER when County hired Plaintiff

as a Police Officer at the NCPD Fifth (5th ) Precinct. As such, Plaintiff justifiably relied on that duty

and expected such protection from unequal and harassing treatment.

          204.   Defendant COUNTY had actual or constructive notice of their negligent supervision,

and failures to train, supervise and discipline their employees. This is because Defendants knew that

it was foreseeable that their employees would confront situations requiring knowledge of

individuals’ Civil Rights, and association rights, discrimination based on national origin, race, color,

etc., and that without the necessary training, supervision and discipline, constitutional violations

would result. Yet Defendant COUNTY chose not to provide such training, supervision and

discipline.


                                                   37
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 38 of 46 PageID #: 38



          205.   Defendant COUNTY’S negligent supervision, failure to train, supervise and

discipline amounted to gross negligence, deliberate indifference and/or intentional misconduct, and

encouraged and/or permitted the named and unnamed individual Defendants to engage in the

conduct which proximately and directly caused Plaintiff's injuries and damages set forth above.

          206.   As a result of Defendants unlawful acts, Plaintiff is entitled to the maximum monetary

damages and penalties available by law, as well as costs, attorney's fees and punitive damages,

together in excess of five million dollars ($5,000,000).

                               AS AND FOR A FIFTH COUNT
                         42 U.S.C. § 1983 - MUNICIPAL LIABILITY
                        FOR DISCRIMINATION AND RETALIATION
                              AGAINST COUNTY OF NASSAU

          207.   Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

paragraphs 1 through 206 of this Complaint with the same force and effect as though fully set forth

herein.

          208.   Prior to Plaintiff’s wrongful termination on April 16, 2017 and since, Defendant

COUNTY has permitted a pattern of unjustifiable, unreasonable, and unequal treatment of minority

classes who are employed at the NASSAU COUNTY POLICE DEPARTMENT.

          209.   Such pattern of mistreatment and discrimination has caused violence to be taken

against minority classes at NCPD, and retaliatory conduct either verbal, professional, or physical to

be taken against minorities. Allowing for the proliferation of wrongful terminations, denial of

Letters of Good Standing, and the inhuman treatment of other fellow officers who are employed at

NCPD and who are of a minority class.

          210.   Although such abusive conduct is improper and illegal, the officials, officers, agents,

and employees of COUNTY working at the NCPD were not and are not being seriously prosecuted,


                                                   38
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 39 of 46 PageID #: 39



disciplined, or subjected to restraint. The reaction of COUNTY in response to such discrimination

and retaliatory conduct of its employees at the NCPD were in fact attempts to cover up such abuses

with official claims, reports, and investigations that claim such incidents never occurred.

       211.    As a result, Defendant KRUMPTER, and the police officers who have retaliated

and/or discriminated against Plaintiff, were caused and encouraged to believe that fellow officers of

a minority class can be abused, bullied, harassed, physically assaulted, retaliated against, and that

such abuses would be permitted by COUNTY.

       212.    Examples of this fact of discrimination, retaliation, and disparate treatment of

minority officers that have been condoned by COUNTY to continue at NCPD, include, but are not

limited to:

               - All Asian American Police Officers of NCPD who have been categorized by
                 NCPD with the letter “Y” for yellow, as reported by the New York Civil Liberties
                 Union;

               - James M. Quinn, Quinn v. Nassau County Police Dept., 53 F. Supp. 2d 347, 350
                 (E.D.N.Y. 1999);

               - Barbara Friel, Friel v. County of Nassau, et al, 947 F.Supp.2d 239;

               - Clifford Johnson, Johnson v. County of Nassau, 480 F.Supp.2d 581;

               - Matthew Prince, Prince v. County of Nassau, et al, 837 F.Supp.2d 71;

               - Maryellen Humphrey, Humphrey v. County of Nassau, 2009 WL 875534 United
                 States District Court, E.D. New York, 2:06-CV-03682;

               - Rodney Johnson, Johnson v. County of Nassau, 82 F.Supp.3d 533;

               - Natalie Beyer, Beyer v. County of Nassau, 524 F.3d 160;

               - Denis J. Monette, Monette v. County of Nassau, 2016 WL 4145798; and

               - The Plaintiff in this instant Complaint, Sung D. Kim.


                                                 39
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 40 of 46 PageID #: 40



        213.     In addition to permitting a pattern and practice of discrimination and retaliation in the

NCPD work place amongst fellow officers and supervisors, COUNTY has also failed to properly

investigate such matters of disparate treatment of minority officers by fellow officers, supervisors,

and officials.

        214.     The EEO Complaints by individuals who have been discriminated, harassed, and

retaliated against have been ignored and not taken seriously by the EEO Officers at NCPD. The

COUNTY has failed to respond to the continuing and urgent need to prevent, restrain, and discipline

officials in supervisory positions or positions of authority who wrongfully terminate, discriminate,

harass, and retaliate against employees’ of minority classes.

        215.     The County has also failed to find that employee complaints made to the EEO against

supervisors and/or employees in a position of authority over the complainants are founded or valid

in anyway.

        216.     The COUNTY is therefore liable under 42 U.S.C. §1983 because the COUNTY has

had actual and/or constructive knowledge of the patterns of abuse, discrimination, harassment, and

retaliation of its police officers, employees, and/or agents by supervisors, and individuals in authority

in violation of the United State Constitution.

        217.     Because of the County, and the NASSAU COUNTY POLICE DEPARTMENT’S un-

meaningful policy and custom for reviewing complaints of misconduct, Defendant KRUMPTER and

NCPD relied upon that flawed policy to continue the patterns of their abusive authority,

discrimination, retaliation, and harassment, all in violation of the Plaintiff’s rights.

        218.     As a consequence of Defendants' wrongful actions, intentional, negligent, and

reckless behavior, and violations of state and federal laws, Plaintiff was deprived of his freedom, was


                                                    40
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 41 of 46 PageID #: 41



made to suffer physical injuries, great pain and suffering, and was subjected to great fear and terror,

personal humiliation, degradation, and continued to suffer physical pain and mental and emotional

distress as a result of the aforesaid unlawful conduct of the Defendants.

          219.   As a direct result of said acts, Plaintiff has suffered and continues to suffer repeated,

severe and permanent psychological, emotional and physical trauma and damage, including distress,

humiliation, embarrassment, great financial expense and damage to his reputation, and the emotional

and psychological trauma as alleged in the preceding paragraphs of the within complaint.

          220.   That by reason of the foregoing, Plaintiff has been exposed to disgrace, public

humiliation and embarrassment and has been damaged in sum in excess of five million dollars

($5,000,000.00), including the cost of this action, attorneys fees pursuant 42 U.S.C. §1988, and

punitive damages.


                           AS AND FOR A SIXTH COUNT
                   VIOLATION OF N.Y. EXECUTIVE LAW, ARTICLE 15

          221.   Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

paragraphs 1 through 220 of this Complaint with the same force and effect as though fully set forth

herein.

          222.   The above-captioned Defendants, by way of terminating Plaintiff and forcing Plaintiff

to retire, and failure of Defendants, and their administration to properly investigate EEO complaints

which allege race based discrimination, failure to issue Plaintiff a letter of good standing, their

discriminatory treatment of Plaintiff on the basis of his race, color, national origin and opposition

to discrimination, and their intentional creation of unequal terms and conditions, denied Plaintiff the

rights to equal protection of the local, state and federal laws.


                                                    41
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 42 of 46 PageID #: 42



          223.   By the Defendants’ acts asset forth in the Factual Allegations above, Plaintiff was

subjected to discriminatory treatment, and retaliation, based on race, color, and national origin. Said

acts violate the New York State Human Rights Law (Executive Law § 296).

          224.   As a direct result of said acts, Plaintiff has suffered and continues to suffer loss of

employment benefits, loss of career opportunities, and has suffered and continues to suffer repeated,

severe and permanent psychological, emotional and physical trauma and damage, including distress,

humiliation, embarrassment, great financial expense and damage to her reputation, and the emotional

and psychological trauma as alleged in the preceding paragraphs of the within complaint.

          225.   As a result of Defendants’ unlawful acts, Plaintiff is entitled to the maximum

monetary damages and penalties available by law, as well as costs, attorney's fees and punitive

damages, together in excess of five million dollars ($5,000,000).


                          AS AND FOR A SEVENTH COUNT
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

          226.   Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

paragraphs 1 through 225 of this Complaint with the same force and effect as though fully set forth

herein.

          227.   The Defendants COUNTY, NCPD, and KRUMPTER, through their conduct, acts and

omissions as set forth in the above pleaded allegations, acted outrageously and beyond the bounds

of decency, for their above-stated, respective roles in the discrimination and retaliation against

Plaintiff including but not limited to the failure to redress the wrongs done to Plaintiff Sung D. Kim.

          228.   The Defendants COUNTY, NCPD, and KRUMPTER, committed the above stated

reprehensible, extreme and outrageous conduct against Plaintiff Sung D. Kim, with full knowledge



                                                   42
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 43 of 46 PageID #: 43



that their conduct would cause severe and extreme emotional harm to Sung D. Kim, and to her close

family members, and with such extreme emotional harm being intended.


          229.   Said extreme emotional harm, with psychological and physical symptoms manifesting

therefrom, did in fact occur in this case, in that the Plaintiff was debilitated, terrified, humiliated, and

caused to suffer anxiety and anguish, by the Defendants’ discriminatory acts committed against her.

          230.   As a direct result of said acts, Plaintiff has suffered and continues to suffer repeated,

severe and permanent psychological, emotional and physical trauma and damage, including distress,

humiliation, embarrassment, great financial expense and damage to his reputation, and the emotional

and psychological trauma as alleged in the preceding paragraphs of the within complaint.


          231.   That by reason of the foregoing, Plaintiff has been exposed to disgrace, public

humiliation and embarrassment and has been damaged in sum in excess of five million dollars

($5,000,000.00), including the cost of this action, attorneys fees pursuant 42 U.S.C. §1988, and

punitive damages.


                         AS AND FOR AN EIGHTH COUNT
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

          232.   Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

paragraphs 1 through 231 of this Complaint with the same force and effect as though fully set forth

herein.

          233.   The Defendants COUNTY, NCPD, and KRUMPTER, through their conduct, acts and

omissions as set forth in the above pleaded allegations, acted negligently, outrageously and beyond

the bounds of decency, for their above-stated, respective roles in the discrimination and retaliation


                                                    43
    Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 44 of 46 PageID #: 44



against Plaintiff including but not limited to the failure to redress the wrongs done to Plaintiff Sung

D. Kim.


        234.    When the Defendants COUNTY, NCPD, and KRUMPTER, committed the above

stated reprehensible, extreme and outrageous conduct against Plaintiff Sung D. Kim, they knew

and/or should have known that their conduct would cause severe and extreme emotional harm to Mr.

Kim, and to his close family members, and with such extreme emotional harm being intended.

        235.    Said extreme emotional harm, with psychological and physical symptoms manifesting

therefrom, did in fact occur in this case, in that the Plaintiff was debilitated, terrified, humiliated, and

caused to suffer anxiety and anguish, by the Defendants’ discriminatory acts committed against her.


        236.    As a direct result of said acts, Plaintiff has suffered and continues to suffer repeated,

severe and permanent psychological, emotional and physical trauma and damage, including distress,

humiliation, embarrassment, great financial expense and damage to his reputation, and the emotional

and psychological trauma as alleged in the preceding paragraphs of the within complaint.

        237.    That by reason of the foregoing, Plaintiff has been exposed to disgrace, public

humiliation and embarrassment and has been damaged in sum in excess of five million dollars

($5,000,000.00), including the cost of this action, attorneys fees pursuant 42 U.S.C. §1988, and

punitive damages.


        WHEREFORE Plaintiff demands judgment against Defendants as follows:

        a.      First Count: in excess of five million ($5,000,000.00) dollars as well as punitive
                damages, costs and attorney's fees.

        b.      Second Count: in excess of five million ($5,000,000.00) dollars as well as punitive
                damages, costs and attorney's fees.


                                                    44
Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 45 of 46 PageID #: 45



  c.    Third Count: in excess of five million ($5,000,000.00) dollars as well as punitive
        damages, costs and attorney's fees.

  d.    Fourth Count: in excess of five million ($5,000,000.00) dollars as well as punitive
        damages, costs and attorney's fees.

  e.    Fifth Count: in excess of five million ($5,000,000.00) dollars as well as punitive
        damages, costs and attorney's fees.

  f.    Sixth Count: in excess of five million ($5,000,000.00) dollars as well as punitive
        damages, costs and attorney's fees.

  g.    Seventh Count: in excess of five million ($5,000,000.00) dollars as well punitive
        damages, costs and attorney's fees.

  h.    Eight Count: in excess of five million ($5,000,000.00) dollars as well punitive
        damages, costs and attorney's fees.

  I.    Punitive damages in the amount of TEN MILLION ($10,000,000) DOLLARS.

  j.    Award attorney’s fees and costs of this action to the Plaintiffs pursuant to 42 U.S.C.
        § 1988;

  k.    Declaratory Judgment that defendants wilfully violated Plaintiffs' rights secured by
        federal and state law as alleged herein;

  l.    Injunctive relief, requiring defendants to correct all past violations of federal and
        state law as alleged herein; to enjoin defendants from continuing to violate federal
        and state law as alleged herein; and to order such other injunctive relief as may be
        appropriate to prevent any future violations of said federal and state laws;

  m.    Award such other and further relief as this Court may deem appropriate

                   A JURY TRIAL IS HEREBY DEMANDED




                                         45
   Case 2:19-cv-03264 Document 1 Filed 05/31/19 Page 46 of 46 PageID #: 46



Dated: Hempstead, New York
       May 30, 2019
                                          Respectfully submitted,

                                          THE LAW OFFICES OF
                                          FREDERICK K. BREWINGTON

                                   By:    /S/: Frederick K. Brewington
                                          FREDERICK K. BREWINGTON
                                          Attorneys for Plaintiff
                                          556 Peninsula Boulevard
                                          Hempstead, New York 11550
                                          (516) 489-6959




                                     46
